Case 9:20-cv-00183-DWM Document 31

MATTHEW G. MONFORTON
Montana State Bar No. 5245
MONFORTON LAW OFFICE, PLLC
32 Kelly Court

Bozeman, Montana 59718

Telephone: (406) 570-2949

Facsimile: (406) 551-6919

E-mail: matthewmonforton@yahoo.com

DAVID P. CLAIBORNE

[Idaho State Bar No. 6579]
SAWTOOTH LAW OFFICES, PLLC
Golden Eagle Building

1101 W. River St., Ste. 110

Boise, Idaho 83702

Telephone: (208) 629-7447
Facsimile: (208) 629-7559

E-mail: david@sawtoothlaw.com

Attorneys for Applicants for Intervention

Filed 08/31/21 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
(MISSOULA DIVISION)

CENTER FOR BIOLOGICAL
DIVERSITY, et al.,

Lead Case No. CV 20-181-M-DWM

Member Case No. CV 20-183-M-

Plaintiffs,
DWM
VS.
DEB HAALAD, et ai., MOTION TO INTERVENE AS
PARTY-DEFENDANTS, OR IN
Defendants; THE ALTERNATIVE, TO
APPEAR AS AMICUS CURIAE
and

 

 

MOTION TO INTERVENE AS PARTY-DEFENDANTS, OR IN THE ALTERNATIVE, TO
APPEAR AS AMICUS CURIAE — Page 1

 
 

Case 9:20-cv-00183-DWM Document 31 Filed 08/31/21 Page 2 of 8

STATE OF IDAHO, an Idaho
nonprofit corporation;

Defendant-Intervenor;

and

IDAHO STATE SNOWMOBILE
ASSOCIATION, INC., an Idaho
nonprofit corporation; IDAHO
RECREATION COUNCIL, INC., an
Idaho nonprofit corporation;
COLORADO SNOWMOBILE
ASSOCIATION, a Colorado nonprofit
organization; BACKCOUNTRY
SLED PATRIOTS, a Montana
nonprofit organization; CITIZENS
OFR BALANCED USE, a Montana
nonprofit organization; UNITED
SNOWMOBILE ALLIANCE, a New
Hampshire nonprofit organization;
AMERICAN COUNCIL OF
SNOWMOBILE ASSOCIATIONS, a
Michigan nonprofit organization; OFF
ROAD BUSINESS ASSOCIATION,
a California nonprofit organization;
COLORADO OFF HIGHWAY
VEHICLE COALITION, a Colorado
nonprofit organization; TRAILS
PRESERVATION ALLIANCE, a
Colorado nonprofit organization;
UNITED FOUR WHEEL DRIVE
ASSOCIATION, a California
nonprofit organization;
CLEARWATER COUNTY BOARD
OF COMMISSIONERS, a political
subdivision of the State of Idaho;
IDAHO COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;

 

 

MOTION TO INTERVENE AS PARTY-DEFENDANTS, OR IN THE ALTERNATIVE, TO
APPEAR AS AMICUS CURIAE — Page 2

 
 

Case 9:20-cv-00183-DWM Document 31 Filed 08/31/21 Page 3 of 8

BONNER COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
VALLEY COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
ADAMS COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
LINCOLN COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;
MINERAL COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;
RAVALLI COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;

Applicants for Intervention.

 

 

COME NOW the Applicants for Intervention ~ IDAHO STATE
SNOWMOBILE ASSOCIATION, INC., an Idaho nonprofit corporation; IDAHO
RECREATION COUNCIL, INC., an Idaho nonprofit corporation; COLORADO
SNOWMOBILE ASSOCIATION, a Colorado nonprofit organization;
BACKCOUNTRY SLED PATRIOTS, a Montana nonprofit organization;
CITIZENS OFR BALANCED USE, a Montana nonprofit organization; UNITED
SNOWMOBILE ALLIANCE, a New Hampshire nonprofit organization;
AMERICAN COUNCIL OF SNOWMOBILE ASSOCIATIONS, a Michigan

nonprofit organization, OFF ROAD BUSINESS ASSOCIATION, a California

MOTION TO INTERVENE AS PARTY-DEFENDANTS, OR IN THE ALTERNATIVE, TO
APPEAR AS AMICUS CURIAE ~ Page 3

 
 

Case 9:20-cv-00183-DWM Document 31 Filed 08/31/21 Page 4of8

nonprofit organization; COLORADO OFF HIGHWAY VEHICLE
COALITION, a Colorado nonprofit organization, TRAILS PRESERVATION
ALLIANCE, a Colorado nonprofit organization, UNITED FOUR WHEEL
DRIVE ASSOCIATION, a California nonprofit organization; CLEARWATER
COUNTY BOARD OF COMMISSIONERS, a political subdivision of the State
of Idaho; IDAHO COUNTY BOARD OF COMMISSIONERS, a political
subdivision of the State of Idaho; BONNER COUNTY BOARD OF
COMMISSIONERS, a political subdivision of the State of Idaho; VALLEY
COUNTY BOARD OF COMMISSIONERS, a political subdivision of the State
of Idaho; ADAMS COUNTY BOARD OF COMMISSIONERS, a political
subdivision of the State of Idaho; LINCOLN COUNTY BOARD OF
COMMISSIONERS, a political subdivision of the State of Montana; MINERAL
COUNTY BOARD OF COMMISSIONERS, a political subdivision of the State
of Montana; RAVALLI COUNTY BOARD OF COMMISSIONERS, a political
subdivision of the State of Montana — (herein “Applicants”), by and through their
attorneys of record, Monforton Law Offices, PLLC and Sawtooth Law Offices,
PLLC, and, PURSUANT TO Rule 24(a) and 24(b) of the FEDERAL RULES OF CIVIL
PROCEDURE, HEREBY MOVE THE COURT for entry of an Order permitting the
Applicants to intervene in the above-titled action as party-defendants, or in the

alternative, to appear as amicus curiae.

MOTION TO INTERVENE AS PARTY-DEFENDANTS, OR IN THE ALTERNATIVE, TO
APPEAR AS AMICUS CURIAE ~ Page 4

 
 

Case 9:20-cv-00183-DWM Document 31 Filed 08/31/21 Page 5of8

Good cause and proper grounds exist for entry of the relief requested by this
Motion by reason of the facts, circumstances and legal principles set forth in the
Declaration in Support of Motion to Intervene as Party-Defendants, or in the
Alternative, to Appear as Amicus Curiae and the Memorandum in Support of Motion
to Intervene as Party-Defendants, or in the Alternative to Appear as Amicus Curiae,
which are filed herewith. Further, notice is hereby provided that if the requested
intervention is granted, Applicants intend to file an Answer as its initial pleading in
the form and substance of that submitted herewith as Exhibit A.

Pursuant to Local Rule 7.1(c), counsel of record for the Plaintiffs, Defendants
and Intervenor State of Idaho were contacted regarding this motion. Counsel for
Plaintiffs and Federal Defendants stated that they take no position until they have an
opportunity to review Applicants’ motion to intervene and they may file a response
to the same. Counsel for Intervenor State of Idaho stated that it would not oppose
Applicants’ motion to intervene.

The undersigned certifies that this Motion, and supporting documents, is
being served upon the existing parties to this action, at the time of filing, pursuant to
Rule 5 of the FEDERAL RULES OF CIVIL PROCEDURE.

//
//

/

MOTION TO INTERVENE AS PARTY-DEFENDANTS, OR IN THE ALTERNATIVE, TO
APPEAR AS AMICUS CURIAE -— Page 5

 
Case 9:20-cv-00183-DWM Document 31 Filed 08/31/21 Page 6of8

Oral argument on this Motion is not requested.
DATED this 30" day of August, 2021.
MONFORTON LAW OFFICES, PLLC

by._/s/__ Matthew G. Monforton_
Matthew G. Monforton

SAWTOOTH LAW OFFICES, PLLC

by. /s/__ David P. Claiborne_
David P. Claiborne

MOTION TO INTERVENE AS PARTY-DEFENDANTS, OR IN THE ALTERNATIVE, TO
APPEAR AS AMICUS CURIAE — Page 6

 

 
 

Case 9:20-cv-00183-DWM Document 31 Filed 08/31/21 Page 7 of 8

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the
following on this 30" day of August, 2021, by the following method:

AMANDA DALMENDRAY GALVAN
TIMOTHY J. PRESO
EARTHJUSTICE LEGAL DEFENSE
FUND —- BOZEMAN

313 East Main Street

Bozeman, MT 59715

Telephone: (406) 586-9699

Facsimile: (406) 586-9695

Email: agalvan@earthjustice.org;
tpreso@earthjustice.org
Attorneys for Center for Biological Diversity,
Conservation Northwest, Defenders of
Wildlife, Friends of the Clearwater, Greater
Yellowstone Coalition, Idaho Conservation
League, Jackson Hole Conservation Alliance,
Klamath-Siskiyou Wildlands Center, Rocky
Mountain Wild and Sierra Club

   

KAMELA A, CASCHETTE

RANDY J. TANNER

U.S. DEPARTMENT OF JUSTICE
Environmental & Natural Resources Div.
Ben Franklin Station

PO Box 7611

Washington, DC 20044-7611

Telephone: (202) 305-0340

Facsimile: (202) 305-0275

Email: kamela.caschette@usdoj.gov;
randy.tanner@usdoj.gov
Attorneys for Scott de la Vega, Martha
Williams, United States Fish and Wildlife
Service —

 

[ ]USS. First Class Mail, Postage Prepaid
[ ] US. Certified Mail, Postage Prepaid
[__] Federal Express

[__] Hand Delivery

[__] Facsimile

{_ X_] iCourt / Electronic Mail or CM/ECF

[ ] US. First Class Mail, Postage Prepaid
[ ]U\S. Certified Mail, Postage Prepaid
[__] Federal Express

[__] Hand Delivery

[__] Facsimile

[_ X_] iCourt / Electronic Mail or CM/ECF

MOTION TO INTERVENE AS PARTY-DEFENDANTS, OR IN THE ALTERNATIVE, TO

APPEAR AS AMICUS CURIAE — Page 7

 
 

Case 9:20-cv-00183-DWM Document 31 Filed 08/31/21 Page 8 of 8

OWEN H. MORONEY

IDAHO OFFICE OF THE ATTORNEY
GENERAL

2117 North 17" Street

[ | US. First Class Mail, Postage Prepaid
[| U/S. Certified Mail, Postage Prepaid

Boise, ID 83702 [__] Federal Express

Telephone: (208) 287-2875 [__] Hand Delivery

Facsimile (208) 334-2148 [__] Facsimile a

Email: owen.moroney @idfg.idaho.gov [ X_]iCourt / Electronic Mail or CM/ECF

 

Attorneys for State of Idaho

MONFORTON LAW OFFICES, PLLC

by. /s/__ Matthew G. Monforton__
Matthew G. Monforton

MOTION TO INTERVENE AS PARTY-DEFENDANTS, OR IN THE ALTERNATIVE, TO
APPEAR AS AMICUS CURIAE — Page 8

 
